 

 

 

UNITED STATES DISTRCIT COURT
FGR THE EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

ANGELA D. ROE,

Plaintiff, ` Case No. 2:18-0\1-13536
vs.

ROOSEN, VARCHETTI & OLIVIER,
PLLC and CREDIT ACCEPTANCE
CORPORATION,

Defendants.

x DEFENDANT ROOSEN, VARCHETTI & OLIVER, PLLC’S
.MOTION FOR SUMMARY JUDGMENT AND ALTERNATIVE MOTION
TO DISMISS FOR LACK OF SUBJECT MATTER JURISDICTION AND
BRIEF IN SUPPORT

Defendant, ROOSEN, VARCHETTI & OLIVIER, PLLC (“RVO”) states as
follows for its Motion for Summary Judgment and Alternative Motion to Dismiss
for Lack of Subject Matter Jurisdiction and Brief in Support:

MOTION

1. On October 20, 2015, RVO obtained a judgment in favor of its client
Credit Acceptance Corporation (“CAC”) and against Angela Roe in the amount of
$11,476.83. See Judgment, attached as EXhibit A.

2. On October 15, 2018, RVO applied for and received a Writ of periodic
garnishment addressed to National Realty Centers, Inc. (“National Realty”), seeking

to garnish the Wages of Angela Roe. See Writ, attached as EXhibit B. As required

03067361 vl

§
ll
_,,

l

l
51

j

 

by the Michigan Court Rules, the Writ included the full social security number of
the Angela Roe against Whom the judgment Was entered

3. Plaintiff is named “Angela Roe” and Works at National Realty, but she
is not the judgment debtor. Because Plaintiff’s social security number is different
than the social security number on the Writ, National Realty did not garnish any of
Plaintiff’s Wages. See Disclosure, attached as Exhibit C; AnsWers to Requests for
Admission at No. lO, attached as Exhibit D.

4. Plaintiff nonetheless filed the instant action against RVO, alleging that
RVO engaged in “deceptive” and “unfair” collection activities in violation of § l 692e
and §l692f of the F air Debt Collection Practices Act (“FDCPA”).

5. Plaintiff’s case fails for two reasons. First, Plaintiff has not suffered an
“actual injury” under the FDCPA sufficient to confer standing on this Court. This
case therefore should be dismissed for lack of subject matter jurisdiction

6. Second, sharing the name of a judgment debtor is an unfortunate
circumstance, but, as a matter of law, does not support a cause of action under the
FDCPA.

7. As set forth more fully in the accompanying Brief in Support, Plaintiff’ s
claims under the FDCPA fail as a matter of law and RVO is entitled to summary

judgment in its favor.

03067361 vi 2

8. Pursuant to Local Rule 7.1, RVO sought Plaintiff’ s concurrence in the

relief Sought and that concurrence Was denied.

03067361 v1 3

BRIEF IN SUPPORT

Ouestions presented:
l. Do the undisputed facts establish a claim under the FDCPA?
2. Do the undisputed facts support a finding of an “actual injury” under the

FDCPA sufficient to confer jurisdiction on this Court?

Principal authority
Lyshe v. Levy, 854 F.3d 855 (6th Cir. 2017)
I:(ujawa v. Palisades Collectz'on, LLC, 614 F. Supp. 2d 788, 792 (E.D. Mich. 2008)

 

 

 

03067361 v1 4

 

A. Introduction.

Plaintiff shares a name With a judgement debtor. Pursuant to its efforts to
collect on a lawful judgment, RVO applied for and received a Wage garnishment on
National Realty Centers that named “Angela Roe” as the debtor and contained the
social security number of the judgment debtor. National Realty Centers employs
Plaintiff but not the judgment debtor, a circumstance it determined by comparing the
social security number on the Writ With its employee’s social security number. See
Exhibit C. Plaintiff s Wages Were never garnished. See Exhibit D.

x Plaintiff nonetheless claims RVO violated the FDCPA and that she suffered
cognizable injuries as a result. She makes this argument in the face of case law that
squarely holds: “The aggravation plaintiff likely suffered as a result of having
the same name as the debtor simply does not make out a violation of the FDCPA.”
Kujawa v. Palisades Collectz'on, LLC, 614 F. Supp. 2d 788, 792 (E.D. Mich.
2008). See also Williams v. Web Equily Holdz'ngs, LLC, Case No. l3-CV-l3723,
2014 WL 3845952 at *4'(E.D. Mich. Aug. 5, 2014) (“Although the Father may have
experienced irritation at having the same name as the debtor, Defendants do not
violate the FDCPA simply by contacting the Wrong party.”) Because this is all

Plaintiff contends, RVO is entitled to judgment in its favor.

03067361 vi 5

 

B. Background.

On October 20, 2015, RVO obtained a judgment in favor of its client CAC

and against Angela Roe in the amount of $11,476.83. See Judgment, attached as
Exhibit A. On October l5, 2018, RVO applied for and received a Writ of periodic
garnishment addressed to National Realty Centers, Inc., seeking to garnish the Wages
of Angela Roe. See Writ, attached as Exhibit B. As required by the Michigan Court
Rules, the Writ included the full social security number of the Angela Roe against
Whom the judgment Was entered ld.
f On Noveinber 6, 2018, National Realty Centers, Inc. submitted a garnishee
disclosure, indicating that it did not employ the Angela Roe identified on the
Writ. See Disclosure, attached as Exhibit C. The Disclosure expressly states that the
social security number on the Writ does not match the social security number of the
Angela Roe it employs. Ia'. Plaintiff admits that none of her Wages Were Withheld
pursuant to the Writ. See Answers to Requests for Admission No. 10, attached as
Exhibit D.

At some point, Plaintiff contacted RVO and RVO refused to discuss the debt
With her because she Was not able to provide the social security number of the Angela
Roe against Whom the judgment Was entered. See Complaint at 1111 15 - 17, ECF 1,

PagelD 4. Plaintiff then filed the instant suit, contending that RVO violated

03067361 vi 6

§1692e(2), §1692e(10) and §1692f of the Fair Debt Collections Practice Act
(“FDCPA”) when it served the writ.

C. Argument.

1. RVO is entitled to summary judgment
a. Legal standard

Summary judgment is appropriate if l “there is no genuine issue as to any
material fact and the moving party is entitled to a judgment as a matter of law.”
Fed.R.CiV.P. 56(c). When reviewing a motion for summary judgment, the court
must view the facts in the light most favorable to the nonmoving party. Matshushita
filec. Indus. Co., Lta'. V. Zenz'th Radio Corp., 475 U.S. 574,_587 (1986). The court
does not “weigh the evidence and determine the truth of the matter” but determines
“whether there is a genuine issue for trial.” l Anderson v. Lz`berty Lobby, Inc., 477
U.S. 242, 249 fl986). A genuine issue for trial exists only when there is sufficient
“evidence on `which the jury could reasonably find for the plaintif .” Ia’ at
252. “[T]he mere existence of some alleged factual dispute between the parties will
not defeat an otherwise properly supported motion for summary judgment; the
requirement is that there be no genuine issue of material fact.” Id at 247-248.

(emphasis in original).

03067361 vi 7

 

b. The FDCPA does not recognize a claim based on the
fact that the plaintiff shares a name with the debtor.

As an initial matter, Plaintiff does not allege that RVO was attempting to
collect a “debt” as that term is defined under the FDCPA. 15 U.S.C. §l692a(5). The
FDCPA only applies to efforts to collect debts that were incurred for personal family
or household reasons. Wallace v. Washington Mut. Bank, F.A., 683 F. 3d 323, 326
(6th Cir. 2012) (setting forth elements of prima facie case under the FDCPA). The
failure to establish one element of the claim is fatal. Whittaker v. Deutsche Bank
Nat. Trust C0., 605 F. Supp. 2d 914, 926 (N.D. Ohio 2009). Plaintiff did not plead
anything about the “debt”, and her case fails on this ground alone. Walker v. Lyons,
Doughly & Veldhuz's, P.C., Case No. lS-CV-513, 2019 WL 1227792 (S.D. Ohio
iviarch 15, 2019).

Moreover, Plaintiff’s theory is RV() acted deceptively and unfairly by trying
to “garnish the "'wages of an innocent third party” and by refusing to talk to her about
the debt. See Complaint at 11130, 32, PagelD 6, 7. Section 1692e(2) bars the false
representation of the “character, amount or legal status” of any debt. Section
l692e(10) bars the use of “false representations” or “deceptive means” to collect or
attempt to collect a debt and § 1692f generally prohibits “unfair” or
“unconscionable” collection practices.

There is no dispute that RVO was attempting to collect on a lawful judgment

when it applied for the writ. Whether RVO’s actions were nonetheless “misleading”

03067361 vi 8

 

 

or “unfair” must be judged by whether the “least sophisticated consumer” would be
deceived by the writ. sz'th v. Transworla’ Systems, Inc., 953 F.2d 1025, 1028 (6th
Cir. 1992). A name is not a unique identifier; a social security number is. The writ
had the name and the unique social security number of the judgment debtor. Neither
National Realty nor Plaintiff could be deceived into thinking the writ was directed
at Plaintiff, because they both knew Plaintiff‘s unique social security number and
knew that the social security number on the Writ was not Plaintiffs. A plaintiff does
not state a claim under either l692e or 1692f when she knew that the defendant was
not attempting to collect a debt against her. Kujawa, supra,' Kaniewskz' v. National
Action Financz'al Servz'ces, 678 F. Supp. 2d 541, 546 (E.D. Mich 2009); Hz'll v.
Javitch, Block & Rathbone, LLP, 574 F. Supp. 2d 819 (S.D. Ohio 2008) (dismissing
FDCPA case where even least sophisticated consumer would know defendant was
not attempting'to collect a debt from plaintiff).

The Kujawa case is directly on point. In that case, the plaintiff shared a name
with the judgment debtor. The defendant law firm mailed a copy of the judgment
and garnishment releases that included the name and social security number of the
judgment debtor, but were mailed to the plaintiff at his home address. Kujawa, 614
F. Supp. 2d at 790. A second suit was filed against the debtor, and served on the
plaintiff at his home address. A default was entered. Ia’. In connection with this

case, the defendant filed a judgment lien in Oakland County with the plaintiffs

03067361 vi 9

 

address listed. Plaintiff moved to vacate the default, but his efforts were denied
because he was not the judgment debtor. He then sued under the FDCPA. The
Kujawa court held that the plaintiff "new defendants were not attempting to collect
on a debt owed by him" because the documents he was provided contained the
judgment debtor's social security number, not the plaintiffs Kujawa, 614 F. Supp.
2d at 792 - 793 (emphasis in original). lt therefore granted judgment to the defendant
under the FDCPA.

The same result is warranted here. Plaintiff shares a name with the judgment
debtor, but the writ contained the judgment debtor's unique social security number,
not Plaintiffs. In other words, RVO completed the request for writ with all of the

information necessary to distinguish the judgment debtor from other women named
"Angela Roe," including Plaintiff. In doing so, it did not act deceptively or unfairly,
as a matter of law.

Finally, the FDCPA bars RVO from discussing the judgment-debtor’s account
with Plaintiff. 15 U.S.C. §l692c(b). In other words, RVO was following the
FDCPA, not violating it, in declining to discuss Angela Roe’s debt with Plaintiff.
Plaintiff has no claim against RVO for refusing to discuss the debt.

3. Plaintiff has not suffered a concrete injury.

a. Legal standard.

The plaintiff has the burden of proving that a federal court has subject matter

03067361 vi 10

jurisdiction over the action. Maa’z'son-Hughes v. Shalala, 80 F.3d 1121, 1130 (6th
Cir. 1996). Motions addressed to lack of under Rule 12(b)(1) fall into two
categories: “facial attacks and factual attacks.” United States v. Rz'tchie, 15 F.3d 592,
598 (6th Cir. 1994). 0n a factual attack, there is “no presumptive truthfulness in the
allegations and the court is free to weigh the evidence and satisfy itself as to the
existence of its power in the case.” Ia’.

b. Plaintiffs have not suffered an actual injury.

Under Article III of the United States Constitution, federal jurisdiction is
limited to “cases” and controversies” and standing is “an essential and unchanging
pait of’ this requirement U.S. Const. art. III, § 2; Lujan v. Defenders of Wz'la’lz`fe,
[_ 504 U.S. 555, 560 (1992). If the plaintiff lacks standing, the federal court lacks
jurisdiction Thus, standing is “the threshold question in every federal case.” Warth
v. Seldz`n, 422 U..S 490, 498 (1975).

In Spokeo, Inc. v. Robins, 136 S.Ct. 1540 (2016), the Supreme Court
addressed the “[f]irst and foremost” of standing’s three elements, z`.e. that the
plaintiff had to show that he or she suffered harm that was “concrete and
particularized” and “actual or imminent, not conjectural or hypothetical.” Lujan,
504 U.S. at 560. Spokeo clarified a plaintiff does not “automatically satisfy the
injury-in-fact requirement whenever a statute grants a person a statutory right and

purports to authorize that person to sue to vindicate that righ .” Spokeo, 136 S.Ct. at

03067361 vi 1 1

 

 

 

v.`,...~‘v,.,_:_‘h_..<.,. ,_|.. . d 44 w "…. _.,_ w .
i

1549. Specifically, a plaintiff cannot “allege a bare procedural violation, divorced
from any concrete harm, and satisfy the injury-in-fact requirement of Article III.”
Id. 1549 (citing Summers v. Earth Island Institute, 555 U.S. 488, 496 (2009) and
Lujan, 504 U.S. at 572).

In Lyshe v. Levy, 854 F.3d 855 (6th Cir. 2017), the plaintiff alleged a violation
of the FDCPA arising out of misrepresentations made by the defendants in discovery
requests in a state court collection action. The Lyshe court found that the plaintiff
did not have Article III standing, because:

1 [The] violation alleged here - a violation of a state law procedure not
required under [the] FDCPA - is not the type contemplated by Spokeo,
which dealt with the failure to comply with a statutory procedure that
was designed to protect against the harm the statute was enacted to
prevent. Lyshe, 854 F.3d at 859.

The Lyshe court concluded that a debt collector’s misrepresentation to a
debtor “is not the type of abusive debt collection practice the FDCPA was designed
to prevent; therefore, it is not a concrete harm.” Lyshe, 854 F.2d at 861-862.

Here, the conduct at issue does not concern misrepresenting the amount,
source or nature of a debt, but in serving a writ on National Realty when National
Realty did not employ the debtor. Plaintiff claims this left her “confused”

[Complaint at 1111 21 ~ 22, PagelD 5] but there would be no “confusion” on whether

RVO was attempting to collect a debt against her if Plaintiff compared the social

03067361 vi 12

 

security number on the writ with her own social security number.l The “least
sophisticated consumer standard” will not support “bizarre or idiosyncratic
interpretations of collection notices” and assumes “a quotient of reasonableness and
presuming a basic level of understanding and willingness to read with care.” Fed
Horne Loan Mortg. Corp. v. Lalnar, 503 F.3d 504, 509- 510 (6“‘ Cir. 2007).
Plaintiff’ s allegations of “injury” by confusion fail to meet this standard because
they are idiosyncratic and utterly implausible.

The FDCPA was designed to protect against abusive collection practices. Id.,
€iting Lyshe, 854 F. 3d. at 859. derman v. Carlisle McNellie Rz'ni Kramer & Ulrz`ch,
L‘PA, 559 U.S. 573, 577 (2010), emphasis added. Plaintiff does not allege that
l_ serving the writ on National Realty created a risk that she would pay a debt she did
not owe or an amount in excess if what she owed because the writ contained the
social security number of the debtor, not Plaintiff. The writ was not abusive in that
it invaded Plaintiffs_’ privacy or constituted a “threat of violence” or harassment See
S. Rep. 95-382 (Aug. 2, 1977). Plaintiff simply cannot fit the “confusion” she

alleged to have endured into a “harm” the FDCPA was designed to prevent and

 

lPlaintiff also claims to have incurred “costs and expenses” but refused to provide
any information on what those “costs and expenses” may be, on privilege grounds.
See Exhibit E at Interrogatory 2. Plaintiff cannot put these alleged damages at issue
and refuse to provide any information on them under the guise of “attomey client
privilege.” Ross v. Cily of Memphis, 423 F. 3d 596, 604 (6th Cir. 2005) (attomey
client privilege cannot be used as sword and shield.)

03067361 vi 13

therefore has not suffered an injury as a result of RVO’s alleged violation of §§ 1 692e
or 1692f

Under Lyshe, a plaintiff suffers an actual injury only when the injury was the
type of injury the statute was designed to prevent. Lyshe, 854 F.3d at 859. Here,
Plaintiffs’ alleged “confusion” did not create a concrete injury under the FDCPA
sufficient to trigger this Court’s exercise of its subject matter jurisdiction The
Complaint must be dismissed, with prejudice, accordingly.

D. Conclusion.

/ Plaintiff is an example of \“the extremely sophisticated consumer who takes

advantage of the civil liability scheme defined by this statute, not the individual who

'_ has been threatened or misled.” F ederal Home Loan Mortgage v. Larnar, 503 F.3d

504, 513 (6lh Cir. 2007). She did not suffer an injury and RVO did not violate the
FDCPA in pursuing lawful collection remedies against someone with whom Plaintiff
shares a name. RVG is entitled to judgment in its favor, accordingly.

Respectfully submitted,

MADDIN HAUSER ROTH & HELLER, P.C.

/s/ Kathleen H. Klaus
Kathleen H. Klaus
Atz‘orneyfor Defenclant RVO only

Attorney Bar No. P67207
Dated: March 22, 2019

03067361 vi 14

 

CERTIFICATE OF SERVICE .

l hereby certify that on March 22, 2019 I electronically filed the above
document(s) with the Clerk of the Court using the ECF system, which will send
notification of such filing to those who are currently on the list to receive e-mail
notices for this case.

v /s/Kathleen H. Klaus
Kathleen H. Klaus (P67207)
Maddin, Hauser, Roth & Heller, P.C.
Attorneys for Defendant RVO only
28400 Northwestern Highway
2nd Floor
Southfield, MI 48034
(248) 359-7520

f kklaus@maddinhauser.com

1 Attorney Bar No. P67207

DATED: March 22, 2019

 

 

 

03067361 vi 15

